Exhibit 99.1 [logo] Minden Bancorp, Inc. Subscription & Community Offering Stock Order Form MBL Bank Expiration Date Stock Information Center for Stock Order Forms: , , 2010 4:00 p.m., Central time (received not postmarked) ank Dr. Minden, LA 70155 (318) 371-4122 IMPORTANT: A properly completed original stock order form must be used to subscribe for common stock. Copies of this form are not required to be accepted. Please read the Stock Ownership Guide and Stock Order Form Instructions as you complete this form. (1) Number of Shares Subscription Price × 10.00 (2) Total Payment Due Minimum number of shares: 25 shares ($250) Maximum number of shares: 40,000 shares ($400,000) Maximum number of shares for associates or group: 55,000 shares ($550,000) See Instructions. $ (3) Employee/Officer/Director Information oCheck here if you are an employee, officer or director of MBL Bank or a member of such person’s immediate family living in the same household. (4) Method of Payment by Check Total Check Amount $ Enclosed is a check, bank draft or money order payable to Minden Bancorp, Inc. in the amount indicated here.Cash may be used only if delivered in person to MBL Bank’s main office. • (5) Method of Payment by Withdrawal - The undersigned authorizes withdrawal from the following account(s) at MBL Bank.There is no early withdrawal penalty for this form of payment.Individual Retirement Accounts maintained at MBL Bank cannot be used unless special transfer arrangements are made. Bank Use Account Number(s) To Withdraw $ Withdrawal Amount $ • $ • (6) Purchaser Information Subscription Offering o a. Check here if you are an Eligible Account Holder with a deposit account(s) totaling $50.00 or more on June 30, 2009. o b. Check here if you are a Supplemental Eligible Account Holder with a deposit account(s) totaling $50.00 or more on , 2010 but are not an Eligible Account Holder. o c. Check here and list accounts below if you are an Other Member with a deposit account(s) on , 2010 but are not an Eligible Account Holder or Supplemental Eligible Account Holder. Community Offering o d. Check here if you are a community member (Indicate parish of residence in #9 below). o e. Check here if you were a shareholder of Minden Bancorp, Inc. on , 2010. Account Information List below all accounts in which you had an ownership interest as of the applicable eligibility date as indicated in a, b or c above.Failure to list all your eligible accounts, or providing incorrect information, may result in the loss of part or all of your subscription rights.Use reverse side for additional space. Bank Use Account Number(s) Account Title (Name(s) on Account) (7) Form of Stock Ownership & SS# or Tax ID#: SS#/Tax ID# Æ o Individual o Joint Tenants o Tenants in Common o Fiduciary (i.e., trust, estate) o Uniform Transfers to Minors Act (Indicate SS# of Minor only) o Company/Corporation/ Partnership o IRA or other qualified plan (Both Tax ID# & SS# for IRAs) SS#/Tax ID# Æ (8) Stock Registration & Address:Name and address to appear on stock certificate. Adding the names of other persons who are not owners of your qualifying account(s) will result in the loss of your subscription rights. Name: Name Continued: Mail to- Street: City: State: Zip Code: (9) Telephone Daytime/Evening ( ) ( ) Parish of Residence (10) Associates/Acting in Concert o Check here and complete the reverse side of this form if you or any associates or persons acting in concert with you have submitted other orders for shares or are current owners of existing shares of Minden Bancorp, Inc. (11) Acknowledgement - To be effective, this stock order form must be properly completed and physically received (not postmarked) by Minden Bancorp, Inc. no later than 4:00 p.m., Central time, on , , 2010, unless extended; otherwise this stock order form and all subscription rights will be void.The undersigned agrees that after receipt by Minden Bancorp, Inc., this stock order form may not be modified, withdrawn or canceled without Minden Bancorp, Inc.’s consent and if authorization to withdraw from deposit accounts at MBL Bank has been given as payment for shares, the amount authorized for withdrawal shall not otherwise be available for withdrawal by the undersigned. Under penalty of perjury, I hereby certify that the Social Security or Tax ID Number and the information provided on this stock order form are true, correct and complete and that I am not subject to back-up withholding.It is understood that this stock order form will be accepted in accordance with, and subject to, the terms and conditions of the plan of conversion and reorganization of Minden Mutual Holding Company described in the accompanying prospectus. Federal regulations prohibit any person from transferring, or entering into any agreement, directly or indirectly, to transfer the legal or beneficial ownership of subscription rights or the underlying securities to the account of another.MBL Bank, Minden Mutual Holding Company, Minden Bancorp, Inc. and new Minden Bancorp, Inc. will pursue any and all legal and equitable remedies in the event they become aware of the transfer of subscription rights and will not honor orders known by them to involve such transfer.Under penalty of perjury, I certify that I am purchasing shares solely for my account and that there is no agreement or understanding regarding the sale or transfer of such shares, or my right to subscribe for shares. By signing below, I also acknowledge that I have read the Certification Form on the reverse side of this form. Bank Use Signature Date Signature Date Æ Æ 1 Item (6) Purchaser Account Information continued: Bank Use Account Number(s) Account Title (Name(s) on Account) Item (10) Associates/Acting In Concert continued: If you checked the box in item #10 on the reverse side of this form, list below all other orders submitted by you or your associates and list the number of shares of Minden Bancorp, Inc. currently owned by you or your associates (as defined below) or by persons acting in concert with you (also defined below). Name(s) listed on other stock order forms Number of shares ordered Name(s) of existing shareholders Number of shares owned Associate - The term “associate” of a particular person means: (1) a corporation or organization other than Minden Mutual Holding Company, Minden Bancorp, Inc. or MBL Bank or a majority-owned subsidiary of Minden Mutual Holding Company, Minden Bancorp, Inc. or MBL Bank of which a person is a director, officer or partner or is, directly or indirectly, the beneficial owner of 10% or more of any class of equity securities of such corporation or organization; (2) a trust or other estate in which a person has a substantial beneficial interest or as to which a person serves as a trustee or a fiduciary; and (3) any person who is related by blood or marriage to such person and who lives in the same home as such person or who is a director or officer of Minden Mutual Holding Company, Minden Bancorp, Inc. or MBL Bank or any of their subsidiaries. Acting in concert – The term “acting in concert” means: (1) knowing participation in a joint activity or interdependent conscious parallel action towards a common goal whether or not pursuant to an express agreement or understanding; or (2) a combination or pooling of voting or other interests in the securities of an issuer for a common purpose pursuant to any contract, understanding, relationship, agreement or other arrangement, whether written or otherwise. In general, a person who acts in concert with another party will also be deemed to be acting in concert with any person who is also acting in concert with that other party. We may presume that certain persons are acting in concert based upon various facts, among other things, joint account relationships, the fact that persons reside at the same address or the fact that such persons may have filed joint Schedules 13D or 13G with the Securities and Exchange Commission with respect to other companies. We have the sole discretion to determine if prospective purchasers are “associates” or “acting in concert”. CERTIFICATION FORM I ACKNOWLEDGE THAT THIS SECURITY IS NOT A DEPOSIT OR ACCOUNT AND IS NOT FEDERALLY INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION, AND IS NOT INSURED OR GUARANTEED BY MINDEN MUTUAL HOLDING COMPANY, MINDEN BANCORP, INC., NEW MINDEN BANCORP, INC., MBL BANK, THE FEDERAL GOVERNMENT OR BY ANY GOVERNMENT AGENCY.THE ENTIRE AMOUNT OF AN INVESTOR’S PRINCIPAL IS SUBJECT TO LOSS. If anyone asserts that this security is federally insured or guaranteed, or is as safe as an insured deposit, I should call the Office of Thrift Supervision, Consumer Response Center at 1-800-842-6929. I further certify that, before purchasing the common stock, par value $0.01 per share, of new Minden Bancorp, Inc. (the “Company”), which will become the holding company for MBL Bank, I received a prospectus of the Company dated , 2010 relating to such offer of common stock.The prospectus that I received contains disclosure concerning the nature of the common stock being offered by the Company and describes in the “Risk Factors” section beginning on page , the risks involved in the investment in this common stock, including but not limited to the following: Risks Related to Our Business 1. Our Loan Portfolio Includes A Significant Amount of Loans Which Have a Higher Risk of Loss than Conforming, Single-Family Residential Mortgage Loans. 2. Our Allowance for Losses on Loans May Not Be Adequate to Cover Probable Losses. 3. Our Loans are Concentrated to Borrowers in a Limited Geographic Area. 4. Our Results of Operations Depend Significantly on Economic Conditions and Related Uncertainties. 5. Future Changes in Interest Rates Could Reduce Our Profits. 6. Any Future Federal Deposit Insurance Corporation Insurance Premiums or Special Assessments Will Adversely Impact Our Earnings. 7. The Requirement to Account for Certain Assets at Estimated Fair Value, and a Proposal to Account for Additional Financial Assets and Liabilities at Estimated Fair Value, May Adversely Affect Our Stockholders’ Equity and Results of Operations. 8. Strong Competition Within Our Market Area Could Hurt our Profits and Slow Growth. 9. Growth of Our Franchise By Acquisition or Branching May be Difficult to Achieve. We Operate in a Highly Regulated Environment and We May Be Adversely Affected By Changes in Laws and Regulations. Recently Enacted Regulatory Reform Legislation May Have a Material Impact on Our Operations. We Depend on the Services of Our Management Team. Risks Related to the Offering Additional Expenses Following the Offering from New Equity Benefit Plans Will Adversely Affect Our Net Income. Our Return on Equity May Be Low Which May Negatively Impact Our Stock Price. Minden Bancorp Will Have Broad Discretion in Allocating the Proceeds of the Offering. Our New Stock Benefit Plans Will Be Dilutive. Our Stock Price May Decline When Trading Commences. There May Be a Limited Market for Our Common Stock, Which May Adversely Affect Our Stock Price. We Intend to Remain Independent Which May Mean You Will Not Receive a Takeover Premium for Your Common Stock. Our Stock Value May Suffer from Anti-Takeover Provisions In Our Corporate Documents, Federal Regulations and Louisiana Law that May Impede Potential Takeovers that Management Opposes. (By Signing the Front of this Form the Investor is Not Waiving Any Rights Under the Federal Securities Laws, Including the Securities Act of 1933 and the Securities Exchange Act of 1934) 2 Minden Bancorp, Inc. Stock Ownership Guide Individual Include the first name, middle initial and last name of the shareholder. Avoid the use of two initials. Please omit words that do not affect ownership rights, such as “Mrs.”, “Mr.”, “Dr.”, “special account”, “single person”, etc. Joint Tenants Joint tenants with right of survivorship may be specified to identify two or more owners. When stock is held by joint tenants with right of survivorship, ownership is intended to pass automatically to the surviving joint tenant(s) upon the death of any joint tenant. All parties must agree to the transfer or sale of shares held by joint tenants. Tenants in Common Tenants in common may also be specified to identify two or more owners. When stock is held by tenants in common, upon the death of one co-tenant, ownership of the stock will be held by the surviving co-tenant(s) and by the heirs of the deceased co-tenant. All parties must agree to the transfer or sale of shares held by tenants in common. Uniform Transfers to Minors Act (“UTMA”) Stock may be held in the name of a custodian for a minor under the Uniform Transfers to Minors Act of each state.There may be only one custodian and one minor designated on a stock certificate.The standard abbreviation for Custodian is “CUST”, while the Uniform Transfers to Minors Act is “UTMA”.Standard U.S. Postal Service state abbreviations should be used to describe the appropriate state.For example, stock held by John Doe as custodian for Susan Doe under the Louisiana Uniform Transfers to Minors Act will be abbreviated John Doe, CUST Susan Doe UTMA LA (use minor’s social security number). Fiduciaries Information provided with respect to stock to be held in a fiduciary capacity must contain the following: ● The name(s) of the fiduciary. If an individual, list the first name, middle initial and last name. If a corporation, list the full corporate title (name). If an individual and a corporation, list the corporation’s title before the individual. ● The fiduciary capacity, such as administrator, executor, personal representative, conservator, trustee, committee, etc. ● A description of the document governing the fiduciary relationship, such as a trust agreement or court order. Documentation establishing a fiduciary relationship may be required to register your stock in a fiduciary capacity. ● The date of the document governing the relationship, except that the date of a trust created by a will need not be included in the description. ● The name of the maker, donor or testator and the name of the beneficiary. An example of fiduciary ownership of stock in the case of a trust is: John Doe, Trustee Under Agreement Dated 10-1-93 for Susan Doe. Stock Order Form Instructions Items 1 and 2 - Number of Shares and Total Payment Due Fill in the number of shares that you wish to purchase and the total payment due.The amount due is determined by multiplying the number of shares by the subscription price of $10.00 per share.The minimum purchase in the subscription offering is $250 (25 shares) of common stock.As more fully described in the plan of conversion and reorganization outlined in the prospectus, the maximum purchase in any category of the subscription offering is $400,000 (40,000 shares) of common stock, and the maximum purchase in the community offering (if held) by any person, is $400,000 (40,000 shares) of common stock.No person, together with associates and persons acting in concert with such person, may purchase in the aggregate more than $550,000 (55,000 shares) of common stock. Item 3 - Employee/Officer/Director Information Check this box to indicate whether you are an employee, officer or director of MBL Bank or a member of such person’s immediate family living in the same household. Item 4 - Method of Payment by Check If you pay for your stock by check, bank draft or money order, indicate the total amount in this box. Payment for shares may be made by check, bank draft or money order payable to Minden Bancorp, Inc. Payment in cash can only be made by delivering it in person to the Stock Information Center located at MBL Bank’s main office.Your funds will earn interest at MBL Bank’s passbook rate until the stock offering is completed. Item 5 - Method of Payment by Withdrawal If you pay for your stock by a withdrawal from a deposit account atMBL Bank, indicate the account number(s) and the amount of your withdrawal authorization for each account. The total amount withdrawn should equal the amount of your stock purchase. There will be no penalty assessed for early withdrawals from certificate accounts used for stock purchases. This form of payment may not be used if your account is an Individual Retirement Account. Item 6 – Purchaser Information Subscription Offering a. Check this box if you had a deposit account(s) totaling $50.00 or more on June 30, 2009 (“Eligible Account Holder”). b. Check this box if you had a deposit account(s) totaling $50.00 or more on , 2010 but are not an Eligible Account Holder (“Supplemental Eligible Account Holder”). c. Check this box if you had a deposit account(s) on , 2010 but are not an Eligible Account Holder or Supplemental Account Holder (“Other Member”). Please list all account numbers and all names on accounts you had on these dates in order to insure proper identification of your purchase rights. Note: Failure to list all your eligible accounts, or providing incorrect information, may result in the loss of part or all of your subscription rights. Community Offering d. Check this box if you are a community member (Indicate parish of residence in item 9). e. Check this box if you were a shareholder of Minden Bancorp, Inc. on , 2010 Items 7 and 8 - Form of Stock Ownership, SS# or Tax ID#, Stock Registration and Mailing Address Check the box that applies to your requested form of stock ownership and indicate your social security or tax ID number(s) in item 7. Complete the requested stock registration and mailing address in item 8. The stock transfer industry has developed a uniform system of shareholder registrations that will be used in the issuance of your common stock. If you have any questions regarding the registration of your stock, please consult your legal advisor. Stock ownership must be registered in one of the ways described above under “Stock Ownership Guide.” Adding the names of other persons who are not owners of your qualifying account(s) will result in the loss of your subscription rights. Item 9 – Telephone Number(s) and County Indicate your daytime and evening telephone number(s) and county. We may need to call you if we have any questions regarding your order or we cannot execute your order as given. Item 10 – Associates/Acting in Concert Check this box and complete the reverse side of the stock order form if you or any associates or persons acting in concert with you (as defined on the reverse side of the stock order form) have submitted other orders for shares or are currentowners of existing shares of Minden Bancorp, Inc Item 11– Acknowledgement Please review the prospectus carefully before making an investment decision. Sign and date the stock order form where indicated. Before you sign, review the stock order form, including the acknowledgement and certification. Normally, one signature is required. An additional signature is required only when payment is to be made by withdrawal from a deposit account that requires multiple signatures to withdraw funds. Your properly completed signed stock order form and payment in full (or withdrawal authorization) at the subscription price must be physically received (not postmarked) by Minden Bancorp, Inc. no later than 4:00 p.m., Central time, on , 2010 or it will become void. Delivery Instructions:You may deliver your stock order form by mail using the enclosed stock order return envelope, by hand delivery, or by overnight courier to the Minden Bancorp, Inc. Stock Information Center located at MBL Bank’s main office, ank Dr., Minden, LA 71055. If you have any remaining questions, or if you would like assistance in completing your stock order form, you may call our Stock Information Center at (318) 371-4122, Monday through Friday, between the hours of 10:00 a.m. and 4:00 p.m., Central time.Please note that the Stock Information Center will be closed from 12:00 noon day, November rd, through 12:00 noon day, November th, in observance of the Thanksgiving holiday. MBL BANK STOCK INFORMATION CENTER ank Dr., Minden, LA 71055 Stock order forms will not be accepted at any MBL Bank office other than the main office. 3
